Citation Nr: 0301007	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  94-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
obesity.

(The issues of entitlement to an increased evaluation for 
a low back disability, currently evaluated as 20 percent 
disabling; entitlement to an increased evaluation for 
asthma, currently evaluated as 30 percent disabling; and 
entitlement to individual unemployability will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for obesity and sleep 
apnea.  A timely appeal was received only with respect to 
the obesity claim. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2000 rating decision and 
Supplemental Statement of the Case by the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
denied increased evaluations for a low back disability and 
for asthma, and denied entitlement to individual 
unemployability. 

As to the claims of entitlement to increased evaluation 
for a low back disability and asthma, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing those claims.  In 
light of the additional development required for these 
issues, adjudication of the claim of entitlement to 
individual unemployability must be deferred at this time.




FINDINGS OF FACT

1.  In a decision dated in January 1999, the RO denied a 
claim of entitlement to service connection for obesity, 
clamed as secondary to service connected asthma and 
medications taken for that condition.  The veteran was 
informed of that decision in February 1999, but he did not 
appeal it and it became final. 

2.  Since the January 1999 rating action, the evidence 
which has been added to the record consists of  a May 2000 
private medical statement pertaining to the veteran's 
diabetes, and private medical records dated in 2000 and 
2001 which include impressions of obesity, among other 
conditions, but contain no additional information or 
discussion pertaining to that condition or addressing its 
etiology.

3.  There has been no evidence submitted bearing directly 
and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant 
and which is, by itself or in combination with other 
evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's January 1999 final 
decision denying entitlement to service connection for 
obesity is not new and material, and the claim may 
therefore not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law is inconsistent as to whether the new 
law is to be given retroactive effect.  The Court has held 
that the entire VCAA potentially affects claims pending on 
or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but 
were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC) provided by the RO in August 
2001 and the Supplemental Statement of the Case (SSOC) 
issued in June 2002, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate the claims presented.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In particular, in correspondence from the RO dated in 
March 2002, the text of the governing VCAA provisions was 
explained to the veteran and he was advised by the RO that 
VA would make a reasonable effort to obtain any additional 
evidence which the veteran might identify as pertinent to 
his claim.  He was also advised of what evidence the RO 
would attempt to retrieve, and of his responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  It appears that all obtainable evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107(b) (West Supp. 
2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from July 1983 to 
January 1988.  The service medical records include a 
medical pre-screening form dated in April 1983 which 
showed that the veteran's weight was 191, and that the 
maximum allowable weight was 227.  At the time of the 
veteran's enlistment in July 1983, he weighed 197 pounds.  
A record dated in September 1985 revealed that the 
veteran's weight was 229 pounds.  A record dated in April 
1987 indicates that an assessment of low back pain, 
secondary to obesity, was made.  The records show that 
treatment for asthma began in September 1987, with 
medications including Theo-Dur and a Proventil inhaler, 
but not Prednisone.

A VA outpatient record dated in February 1988 indicates 
that the veteran's weight at that time was 302 pounds.  

A VA examination report dated in December 1990 reflects 
that the veteran's weight was 349.6 pounds, and that his 
maximum weight during the past year had been 205 pounds.  
The examination showed that the veteran had low back 
strain and asthma, for which he was using an Proventil 
inhaler.  

The veteran presented testimony at a hearing held at the 
RO in May 1991.  At that time, the veteran testified that 
he weighed 300 pounds and stated that he had weighed 200 
pounds in 1985.  He indicated that his weight had recently 
gone up due to taking Prednisone for treatment of asthma.  
He indicated that since March 1991, he had gained about 
50-55 pounds, and stated that in May 1990, he had weighed 
220-230 pounds.   

Private medical records dated in December 1989 and 
February 1991 revealed that the veteran's asthma was being 
treated with Prednisone by a pulmonologist.  A record 
dated in June 1991 reflected that the veteran was taking 
Prednisone daily.  

A private medical statement dated in December 1992 from a 
pulmonologist indicated that the veteran was being treated 
by him and VA, and had recently been found to have 
elevated blood sugar.  The specialist opined that, 
possibly, the elevated blood sugar was secondary to the 
use of Prednisone for an exacerbation of asthma.  Private 
medical records dated in December 1992 reveal that the 
veteran was instructed to reduce his Prednisone use.  

A September 1993 VA examination report shows that, 
according to the veteran's reported history, he had been 
on 5 mg of Prednisone daily for three years, and that, in 
January 1993, elevated blood sugar had been shown.  A 
diagnosis of bronchial asthma was made.  The examiner 
opined that non-insulin-dependent diabetes was not 
secondary to the use of Prednisone, but that it played a 
part in the onset of hyperglycemia.

The veteran presented testimony at a hearing held at the 
RO in June 1994.  He testified that when he got out of 
service his weight was 216, and that his weight at the 
time of the hearing was 368.  He stated that he was still 
gaining weight because he was still using the medication 
Prednisone, in pill form, and had been using it since 
December 1988 to control his asthma.  At the hearing, 
additional evidence was submitted consisting of a fact 
sheet about Prednisone, which indicated that its side 
effects included rapid weight gain.  

In a private medical statement dated in June 1994, the 
veteran's treating pulmonologist opined that the veteran's 
diabetes stemmed from a combination of obesity and 
intermittent Prednisone use. 

In November 1995, the veteran's treating pulmonologist 
presented another private medical statement.  He stated 
that in 1983 the veteran weighed approximately 189 pounds, 
and that during a period from 1985 to 1987, he was under 
treatment for severe asthma with multiple courses of 
Prednisone, during which time his weight increased to 
about 300 pounds.  It was noted that the veteran was 
unable to lose the weight.  The doctor opined that the 
initial weight gain that the veteran experienced during 
these years contributed to the development of adult onset 
diabetes as well as to sleep apnea.  The doctor also 
opined that the he did not believe Prednisone itself 
caused the development of diabetes, but believed that 
weight gain associated with taking Prednisone contributed 
to his medical problems.  

The veteran presented testimony at a hearing held at the 
RO in January 1997, regarding his claim of entitlement to 
individual unemployability.  At that time he indicated 
that he weighed 371 pounds.  At the hearing, he raised a 
claim of entitlement to service connection for obesity, 
secondary to medication (Prednisone) used to treat his 
service-connected asthma. 

A VA examination report dated in October 1997 indicated 
that the veteran was taking Prednisone, 2.5 mg every other 
day, and that during the summer, he was on 5 mg a day.  
His weight at that time was reported to be 392 pounds.

By rating action of January 1999, the RO denied a claim of 
entitlement to service connection for obesity, secondary 
to service connected asthma and medications taken for that 
condition.  The veteran was informed of that decision in 
February 1999 but did not appeal it; thus, it became 
final.

A private medical statement dated in May 2000 was 
submitted for the record from a doctor who had been 
treating the veteran for diabetes since 1996.  The 
statement indicated that the veteran was to follow a 2200-
calorie diabetic cardiac diet.  

In July 2000, the veteran filed to reopen his claim of 
entitlement to service connection for obesity.  In 
correspondence from the RO dated in August 2000, the 
veteran was advised that this claim had been the subject 
of a final denial in 1999, and that therefore he would 
have to submit new and material evidence in order to 
reopen the claim.  

In October 2000, the RO addressed the claim of whether new 
and material evidence had been submitted to reopen the 
claim of entitlement to service connection for obesity.  
The claim was denied, as the RO observed that the veteran 
had not responded to the August 2000 correspondence and 
that no new and material evidence had been submitted.

Thereafter, private medical records dated in 2000 and 2001 
were received; however, these primarily pertained to the 
veteran's low back disability.  Additional private medical 
records also dated in 2000 included impressions of 
obesity, but did not specifically discuss that condition 
or its etiology.

III.  Pertinent Law and Regulations

In general, RO decisions that are not appealed become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence 
has been submitted sufficient to reopen a prior final 
decision. "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before 
the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7104(b).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the 
first issue that must be addressed by the Board, regarding 
the issue of service connection for basal cell carcinoma, 
is whether the previously denied claim ought to be 
reopened.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The VCAA has expressly retained that reopening 
requirement, stating that there has been no change in the 
requirement that the Secretary may not "reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 . . . ."  VCAA § 3(a), 114 Stat.  2096, 2097-98 (now 
codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2002)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has 
been a finding that new and material evidence has been 
submitted.

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 
3.304.  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence 
of a current disability and a determination of a 
relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

IV.  Analysis

The veteran maintains that new and material evidence has 
been submitted with which to reopen and grant his claim of 
entitlement to service connection for obesity.  He 
maintains that this condition is secondary to service-
connected asthma and medication (specifically Prednisone) 
taken for that condition.

As discussed above, in a rating decision dated in January 
1999, the RO denied the claim of entitlement to service 
connection for obesity, reasoning there had been no 
competent evidence submitted for the record establishing 
an etiological relationship between the use of Prednisone 
or any other medication taken for service-connected asthma 
and his obesity.  The veteran was notified of the RO's 
decision in February 1999, and he did not appeal it.  
Therefore, under the law, the RO's February 1999 decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the February 1999 decision in 
order to ascertain whether new and material evidence has 
been submitted addressing the critical inquiry of whether 
the veteran's claimed obesity was incurred in service or 
secondary to a service-connected condition, specified as 
asthma.

Since the RO's April 1999 decision, the only addition 
evidence which has been submitted consists of a May 2000 
private medical statement pertaining to the veteran's 
diabetes, and private medical records dated in 2000 and 
2001, which include impressions of obesity, as well as 
other conditions, without any further discussion of that 
condition and no indication of its etiology.  

Accordingly, while the evidence presented since the 
January 1999 rating action is new, in the sense that it 
was not of record at the time of that decision, it is not 
material, as it adds nothing to the evidentiary record 
which addresses the critical matter of whether the 
veteran's claimed obesity was incurred in service or 
secondary to a service-connected disability, specified as 
asthma.  In essence, there has been no evidence submitted 
bearing directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, upon consideration of the totality of the 
evidence both of record prior to and following the RO's 
January 1999 decision, the Board concludes that no new and 
material evidence has been submitted.  The claim is 
therefore not reopened. 

ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for 
obesity; therefore, the claim remains denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

